I N THE CO URT O F CRI M I N AL APPEALS
                        O F TEXAS
                                     NO. AP-76,921

                          PRESTON HUGHES, III, Appellant

                                            v.

                                THE STATE OF TEXAS

                ON MOTION TO STAY FROM CAUSE NO. 511676
                  IN THE 174 TH JUDICIAL DISTRICT COURT
                               HARRIS COUNTY



      Per Curiam. A LCALA, J., joins the opinion of the Court and files a concurring
opinion.

                                      OPINION

       In May 1989, a jury found appellant guilty of the offense of capital murder. The

jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure

Article 37.071, and the trial court, accordingly, set appellant’s punishment at death. On

original submission on direct appeal, this Court reversed appellant’s conviction.

However, on rehearing, the Court affirmed appellant’s conviction and sentence. Hughes

v. State, 878 S.W.2d 142 (Tex. Crim. App. 1993). Appellant filed his initial post-
                                                                                  HUGHES – 2

conviction application for writ of habeas corpus in the convicting court on October 21,

1990. This Court denied appellant relief. Ex parte Hughes, No. WR-45,876-01 (Tex.

Crim. App. Sept. 13, 2000)(not designated for publication). Appellant’s subsequent

habeas application was filed in the trial court on April 24, 2001, and this Court dismissed

it on November 14, 2001. Ex parte Hughes, No. WR-45,876-02 (Tex. Crim. App. Nov.

14, 2001)(not designated for publication). Appellant filed his second subsequent habeas

application in the trial court on July 3, 2012. After filing and setting a Penry claim, this

Court denied appellant relief on that claim and dismissed his second claim. Ex parte

Hughes, No. AP-76,869 (Tex. Crim. App. Aug. 29, 2012)(not designated for publication).

Appellant’s third subsequent application was filed in the trial court on October 29, 2012,

and dismissed by this Court on November 5, 2012. Ex parte Hughes, No. WR-45,876-07

(Tex. Crim. App. Nov. 5, 2012)(not designated for publication). Appellant’s fourth

subsequent writ application was filed in the trial court on November 7, 2012, and

dismissed by this Court the next day. Ex parte Hughes, No. WR-45,876-09 (Tex. Crim.

App. Nov. 8, 2012)(not designated for publication).

       On November 12, 2012, appellant filed in the trial court a motion for

post-conviction DNA testing. The trial court issued findings on November 14, 2012,

denying the testing. Today, appellant purports to file an appeal of that denial through our

emergency email system. A bare bones notice of appeal appears to have been filed in the

trial court. After reviewing the record, we agree with the trial court’s determination that
                                                                                HUGHES – 3

appellant has failed to establish by a preponderance of the evidence that his request for

DNA testing was not made to unreasonably delay the execution of his sentence or the

administration of justice. See Skinner v. State, 122 S.W.3d 808, 813 (Tex. Crim. App.

2003). Therefore, we affirm the trial court’s ruling. Appellant’s motion to stay his

execution is denied.

Delivered: November 15, 2012
Do Not Publish